Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 1 of 16




                     EXHIBITOO
    Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 2 of 16


                                                                         1380 Main Street, Suite 202
                                                                   Springfield, Massachusetts O 1103
                                                                                 Tel.: 413-735-1775
                                                                                 Fax: 413-735-1772
                                                                            www .brodeurmcgan.com


Daniel X. Montagna
dmontagna@brodeurmcgan.com                                                         File No.: 30516
* Admitted in MA and CT
                                        October 13, 2017

HAND DELIVERY

Lisa C. deSousa, Esq.
Kathleen E. Sheehan, Esq.
City of Springfield Law Department
36 Court Street, Room 210
Springfield, MA 01103

        RE:     Jean Williams v. City of Springfield Department of Public Works
                USDC, Dist. of Mass, C.A. No. 16-CV-30179

Dear Attorneys deSousa and Sheehan:

       I submit this correspondence in a good faith effort to resolve the apparent discovery
dispute that has arisen in regard to my client's discovery requests. As you are aware from our
previous conversation during the deposition with Vincent Desantis as himself and as 30(b)(6)
designee, I believe the following interrogatories and requests for production to be inadequately
answered.

       Interrogatories

    15) Identify all complaints, whether actually filed in the Massachusetts Commission Against
    Discrimination or other state or federal tribunal, made against the City in the last five (5)
    years regarding gender discrimination, including in your answers who made each complaint
    and the resolution of each complaint.

      At Mr. Desantis' deposition, it became clear that contrary to your answer, multiple claims
have been filed against the City. Please provide all information regarding those claims, including
the Massachusetts Commission Against Discrimination pleadings filed in all such actions.

       Requests for production

     Please supplement your response to Request 2. An investigation was identified as being
done by Mr. Hill. Please produce any and all of his notes, emails, statements, reports or
summaries for this investigation.

      As to Request 5, in light of Mr. Desantis' testimony, please clarify if there were any
documents the City considered when hiring primary and secondary snow route inspectors for the


                           Ex1erience, Ethics, and Excellence In Action
                                                                                           SJ Ex OO -- 01
   Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 3 of 16


October 13, 2017
Page2


past five years. For instance, all applications submitted since 2012 for the job which he
referenced that were not produced.

        Please supplement your responses to Requests 6 and 8. Mr. DeSantis testified in his
deposition to a Munis system report, whereby the Munis system can run reports for all persons
paid to do the snow inspector job either under code 4616 or other relevant code. Please provide
a report from this system as to who performed the functions of the snow inspector from 2012 to
present, and include all persons who trained to the do same as identified by this system.

        As to Request 9, please produce the DPW foreman job description that Mr. DeSantis
stated he created after 2013, which requires all foreman to perform the function of a snow
inspector. Also, please produce any documents, including emails, contracts, and job postings,
that discuss the job description for a snow route inspector from 2013 to present.

       Request 10 needs to be supplemented, as no applications after October 2012 were
produced in discovery.

       Regarding Request 14, please provide the complaints and your answer/position
statements relevant thereto.

         Finally, for Request 17, please ensure that this question is read as keeping in mind any
documents that any "experts" did regarding job descriptions and job and linkage studies as it
relates to the DPW jobs from 1999 to present. In many instances an industrial organizational
expert drafted documents for municipalities. If they did so in this case, please disclose their
identity and work product.

       30(b)(6) deposition

        In response to questions about the job description for Snow Route Inspector and the
essential functions of that job, DeSantis, the 30(b)(6) deponent, was unable to answer, claiming
to be without knowledge of same. However, Defendant had a duty to provide the individual who
did have that knowledge, else educate Mr. DeSantis on the topic. Please provide the name of the
individual who created the job description and the list of essential functions for the snow route
inspector position.

     Please supplement these responses timely. I look forward to your response so that we may
avoid filing a motion to compel this information.

                                                      Very truly yours,


                                                f��   Daniel X. Montagna
DXM:sl




                                                                                            SJ Ex OO -- 02
                Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 4 of 16


 Lisa Brodeur-McGan

 From:                              Lisa Brodeur-McGan <lbm@brodeurmcgan.com>
Sent:                               Tuesday, February 06, 2018 3:12 PM
To:                                 'Sheehan, Kathleen'
 Subject:                           RE: remark the deposition of VD and finish 30 b 6



 I am free today and all day tomorrow.


 From: Sheehan, Kathleen [mailto:ksheehan@springfieldcityhall.com]
Sent: Tuesday, February 06, 2018 2:36 PM
To: 'Lisa Brodeur-McGan'; Desousa, Lisa
Cc: slefeave@brodeurmcgan.com; 'Dan Montagna'
Subject: RE: remark the deposition of VD and finish 30 b 6

 Lisa, When are you available to speak to me? I will be handling this matter not Lisa.


 From: Lisa Brodeur-McGan [mailto:lbm@brodeurmcgan.com]
 Sent: Monday, February 05, 2018 6:12 PM
To: Sheehan, Kathleen; Desousa, Lisa
Cc: 'Lisa Brodeur-McGan'; slefeave@brodeurmcqan.com; 'Dan Montagna'
Subject: remark the deposition of VD and finish 30 b 6
         -.,,
           I,
 I wish t6 obtain some new dates to finish the depositions we started. Also to confirm that you are bringing John Rooney
 to answer the questions from the 2012 era re snow inspector hiring and usage. I will send you a notice for John -
 Rooneys deposition if you do not intend to bring him I will mark him up individually. I understand he has retired so
 please advise if I may contact him myself or if you will handle notice.

 I have the dates of Feb 9, 12, 13, 23 26 28th available. Also I have the dates of March 2,5-7 and the 9th. I have just
 reviewed your supplemental discovery responses that you provided in November and finally have had the time to
 compare to all the other discovery produced and the discovery dispute letter sent in October. I still need the following
 information. (CAN WE PLEASE DISCUSS THIS ASAP. WE HAVE A SCHEDULE CONFERENCE SCHEDULED AND I WISH TO
 KNOW IF WE CAl'irRESOLVE THESE DISPUTES OR IF I SHOULD FILE A MOTION TO COMPEL.)



 1. A list of   rsons who worked as snow inspectors from 2010 to present. This was requested several different times
 and in different manners. ome s dfic requests incluae interrogatoriesrequests and the second set of production of
 documents numbers �nd�- See_also the [!laintiffs second set C?f L�!�!!C?Zl_tori�, Que��on 1      ".!'.11��we once again ask
 for the City to list who worked during each snow season from 2012 to present, where they were assigned, when they
 worked and what they were paid. The City's answer does not comply with the rules as the attachments do not answer
 the question as presented. ( I WISH TO DISCUSS THIS WITH YOU AND SHARE MY.CONCERN ABOUT THIS ANSWER.)
 Further the attachments are not consistent with several other versions of documents that have been produced in the
 underiyingmca�ase-ancfin cfis��ery�·�·srmpfy"p'ut,"fa'm'   ,�-�king for
                                                                 'to    the City to-a�-SIJ\l�r-thTs question in writing
�y�g.11,sitig.!!,.9f Viti.nY...P�e.��� and the completion 91.1�..2.?... b 6. Such is the most economical way for me to
obtain this information and it is not unduly burdensome to request this answer.

 2. I need information concerning who created the job description attached to Vinny D's deposition. ( SEE Exhibit 1 bate ·
 stamp number 139.) I asked for this in the second request for production of documents. You objected to the term "
 suggests" and did n_ot answer this request. Essentially I am looking for information and documentation as to who
 drafted the j(5ftdescription-l\�-t�� in BS 139. This is a gender discrimination case and job descriptions themselves can be
 evidence ofa1"S"crimtmrl'.iorr-- -
                                                               1


                                                                                                              SJ Ex OO -- 03
              Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 5 of 16


3. Regarding the documents that show pay records for snow inspectors. in the second set of production of documents
we request in request number 4 for persons who worked as snow route inspectors from 2010 to present and the
documents attached to the pod's do not have information for years 2010, 11 or 2012. This is critical information for
plaintiff; who worked historically in this role and how it has changed. While you produced some additional pay
information attached to your second set of interrogatories, these years were missing.

4. In the second set of pods I asked in request number 12 and 13 or information relevant to your defense that you
argued to the MCAD specifically, information that the snow removal personnel dwindled and for this reason the City
needed to advertise for more inspectors. I inquired about this to date with the 30 b 6 deponent Vinny D who was not
able to answer my questions. The need to hire additional people in 2012 and 2013 is relevant to my case. I am not
looking to burden you with a pro'auction that involves irre'ievantdocumerifsori1y'Tocfetemimewha'tinfurmation you
were relying on when the mead position statement was drafted and given to the MCAD and what conditions changed
thereafter that permitted the program to be disbanded.
                                                                                                                              '1
                                                                                                                     }
5. Regarding the snow maps requested in 2nd set of pod request number 14, maps for 2012, 13, 14 and 15 are                    N�
missing. While additional maps were also produced and attached to the second set of interrogatories, they were no
labeled as to be representative of any particular year. ( For relevance, the maps list numbers which arguable can be
cross referenced with routes and without the maps, a key to interpretation of records is missing.

                                                                                                                          (
6. Thank you for the additional applications for snow insp.ec.to.r:s_y_q_� forwarded to me after my discovery letter of       �\
October 13, 2017. Specifically you added applications    E,�_e_     201�a which supplements the ones from 20 2
                                                                                                                   �          N�
originally produced. However there were no applications from after 2013 produced. Are there none?
                                                                 ..------_

7. Regarding other disc · 1ination complaints. Based on Vinny d's testimony I know there are other claims. Therefore
please answer Number 1 in the original interrogatory and original pod request number 14. This was raised in my
October 2017 discovery e er.                                                                                                c. �
                                                                                                                  �.....;..
8. Investigatory notes documents or records from Mr. Hills discrim,ination investigation as also raised in my October         N�
2017 letter.

Thank you for your time and attention to these matters. ( ps please let me know if Lisa is point person for this email or
Kathy.)




                                                              2

                                                                                                            SJ Ex OO -- 04
              Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 6 of 16

Lisa Brodeur-McGan

From:                               Sheehan, Kathleen < ksheehan@springfieldcityhall.com>
Sent:                               Wednesday, February 28, 2018 5:42 PM
To:                                 'Lisa Brodeur-McGan'
Subject:                            RE: Williams I potential stipulation by party or interrog answer DRAFT ... NOT
                                    COMPLETED



Lisa, I have provided you the information that you requested in the second supplemental answers to ints that was for
2012-2017. As for 2010-2012, the job of snow route inspector was included in the foreman's duties. I will check with
payroll to see how they paid the foremen at that time for the snow inspecting.


From: Lisa Brodeur-McGan [mailto:lbm@brodeurmcgan.com]
Sent: Wednesday, February 28, 2018 4:16 PM
To: Sheehan, Kathleen
Subject: RE: Williams/ potential stipulation by party or interrog answer DRAFT ... NOT COMPLETED

I need this information before the deposition starts. I have been asking for it consistently. I will be there at 9 and expect
to have this information in either a signed interrogatory or a stipulation. I will call the steno and advise her of the
same. The entire deposition is centered on this information and I don't need to waste my time or my clients
money. Please note that the 30 b notice calls for this information from 2010 to 2017. Further if you are proffering
this witness to cover the time frame in question he needs to be prepared to testify to it.

                ---· -----·------
From: Sheehan, Kathleen [mailto:ksheehan@springfieldcityhall.com]
Sent: Wednesday, February 28, 2018 4:05 PM
To: 'Lisa Brodeur-McGan'
Subject: RE: Williams / potential stipulation by party or interrog answer DRAFT ... NOT COMPLETED

Lisa, I will look at thias but I will not agree to take off tomorrow. Mr. Rooney is retired and this will be the third time his
depo would be scheduled and taken off. I can't keep expecting him to set the time aside and have him prepare and then
not go forward. I will look at what you have prepared and will see if I can agree to it.


From: Lisa Brodeur-McGan [mailto:lbm@brodeurmcgan.com]
Sent: Wednesday, February 28, 2018 3:41 PM
To: Sheehan, Kathleen
Subject: FW: Williams/ potential stipulation by party or interrog answer DRAFT ... NOT COMPLETED
Importance: High

Kathy, I am still drafting this so there is no way I can get this to you before 4 and the steno needs to know if we are
moving forward tomorrow. I need something under oath that I can mark for both Rooney and Desantis so let's take
tomorrow off. PLEASE LOOK AT THIS AND LET ME KNOW IF I AM ON THE RIGHT TRACK WITH CREATING SOMETHING
YOU CAN HAVE SIGNED .....




stipulation of defendant city of Springfield department of public works.    I signed by a party not the   lawyer!

Under pain and penalties of perjury the Defendant represents the following.




                                                                1


                                                                                                               SJ Ex OO -- 05
              Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 7 of 16
1. The document BS City Stip 2-11 is a complete list of every person on the DPW payroll that works in the DPW
department for the years 2012 to December 2017 that performed the function of snow plow inspector. This
documents lists the pay received by each person, the dates worked, the section plowed by zone number.
2. Def Stip BS 12 and 13 are zone descriptions that cross reference BS 1-11.
3. bs City Stip 15 and 16 is a complete list of every person who performed snow plow inspector functions that were
employed outside of the Defendant DPW department for the dates of                  ??? /2013 to December 2017. This
document was created by                    in the                 department and the defendant represents that this is a
complete list of any and all persons who performed the function of snow plow inspector and its functions. This list was
created by a review of the payroll system entitled               and reflects work performed and paid for per workweek
and is not divided by individual days.
4. BS City Stip 17 is a list of persons for the year of 2012 who did not work for the DPW but worked instead for another
City department who performed work as a snow plow inspector or who trained as a snow plow inspector. This page list
all non DPW employees and is complete. This list was created by                      who examined the
________ records to determine any person outside DPW who was paid for snow ploy inspection functions
for the year 2012.
5. Each person on BS City Stip 17 was paid __ per hour and this was created by                              who reviewed the
_____ payroll system. This list represents all persons who were non-dpw employees who were paid for
performing work as a snow plow inspector or for training for such job for the time period of--------to           _
6. Each person on BS City Stip 17 would have worked the week of December 29, 2012 ??? or would have worked the
winter of 2012?
7. BS City Stip 18 is ... a list that was created by        using the             system and is a list of all persons who
performed work or training as a snow plow inspector from the dates of---------to -------. This lists the pay they received
and no persons are missing from this list for the years indiciated by this paragraph.
8. in order to determine every person who performed the function of snow plow inspector or trained for snow plow
inspector for the years of 2012 to December 2017, one must combine all the names listed on BS 2-11, 15-18. This is a
complete list of all persons who performed such work and was paid by the Defendant.

9. BS City Stip 19 is a list of all snow plow inspectors and back up inspectors for the year of         This list was
effective for the years of __,                              _
10. BS              is a complete set of all applications received by the City of Springfield DPW department from 2010 to
december 2017 for the job of snow plow inspector.
11. There are no other applications in our possession after diligent search therefor.
12.




                                                              2


                                                                                                           SJ Ex OO -- 06
               Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 8 of 16


Sharon LeFeave

From:                             Liebl, Stephanie <sliebl@springfieldcityhall.com>
Sent:                             Wednesday, February 28, 2018 4:32 PM
To:                               lbm@brodeurmcgan.com; slefeave@brodeurmcgan.com
Cc:                               Sheehan, Kathleen; Liebl, Stephanie
Subject:                          Williams Case - Revisions to Stipulation
Attachments:                      201802281628.pdf



Attorney Brodeur McGan and Ms. Lafeave:

Attorney Sheehan asked that I email you her revisions to your proposed stipulation.

Sincerely,
Stephanie Liebl
Paralegal
City of Springfield Law Department
413-787-6149




                                                           1


                                                                                      SJ Ex OO -- 07
._.:.�;;]    ':;.:;��:-�·�:'::·.:: :_-: · · .-:·:·; ·.:::·:-';"::-:r.:�1�� �-:.·i
                                                          Case 3:16-cv-30179-KAR
                                                                ."-:')':� .t·t·:t.���'.i: · ;·_.�··;·::r.,·                                 Document
                                                                                                            ·_. :·:. .r;:., · L ,:: · -::...·--.- ·. -�-3.·:-·' -�- • - ·,··.·. · .. · ··:.·..41-33
                                                                                                                                                                                              . ·. ·· L -� .. ,�_. .. --�--Filed
                                                                                                                                                                                                                           · ·---:::-::.: - :�.- �·01/09/19                               Page
                                                                                                                                                                                                                                                    .�:" ·...·.·. ,,.:-·-·-:1 :;�-;:.: -.:"�'· �-:_: :- :- · -, ... :9        �:::.;:.,:::.�
                                                                                                                                                                                                                                                                                                                     .:..:;-:_of    16:-.l     :· ·..�:,-::'::i·i·�{;�;.:;·; ·:,:_·'.f�:k,.   -.· :-�-�:.:.:-·
                                                                                                                                                                                                                                                                                                                                                                                                       ',




              Sheehan, Kathleen

             From:                                                                                                     Lisa Brodeur-McGan <lbm@brodeurmcgan.com>
             Sent:                                                                                                     Wednesday, February 28, 2018 3:41 PM
             To:                                                                                                       Sheehan, Kathleen
             Subject:                                                                                                  FW: Williams I potential stipulation by party or interrog answer DRAFT ... NOT
                                                                                                                       COMPLETED

             Importance:                                                                                               High



              Kathy, I am still drafting this so there is no way I can get this to you before 4 and the steno needs to know if we are
              moving forward tomorrow. I need something under oath that I can mark for both Rooney and Desantis so let's take
              tomorrow off. PLEASE LOOK AT THIS AND LET ME KNOW IF I AM ON THE RIGHT TRACK WITH CREATING SOMETHING
              YOU CAN HAVE SIGNED .....




             . stipulation of defendant city of Springfield department of public works./ signed by a party not the lawyer!

              Under pain and penalties of perjury the Defendant represents the following.                                                                                                                                                                                                             _,j::ID
                                              St\D�-r       ··                                                                                                                                                                                                                                    fU"'
                                      documen��
              1. The                            Stip 2-11 is a complete Ii?' of every person on the DPW payroll ,./,works in the DPW
                                                                                                         snow�,inspector.
              department for           s 2012 to DGtefl'lber 201jf)i:hat performed the function of                        · This
              documents lists the pay received by each person, the dates worked, the section plowed by zone number.
              2. Def Stip BS 12 and 13 are zone descriptions that cross reference BS���· �-f\Dw��6\� -·� \ �
              3.�y Stip 15 and 16 is a complete list of every person who
                                                                                 perfor�,·��inspector functions that were
              employed outside of the Defendant DPW department for the dates of,               ?77/20'.i:3 to Dece111ber 2017. This
              document was created b'y1'loroJ"4wt. in thePo...,..,lr:P:'Jt:    departmen�he defendant represents that this is a
              complete list of any and all persons who performed the function of snow plew inspector and its functions. This list was
            C:'°cated by� review o_Hhe_payroll system entitled              and reflects wor-rmed and paid for per worif,ee�o{-
                                                 days��h-Lcl�h�cL
            ---e Is Rot el1�1ee<l by indlvldual                                       �o     ·  · i��9/t�
              4. BS City Stip 17 is a list of persons for tl:!e-1;ear �!'who did not wor�or the DPW bu.l�ked instead for another
             City department who performed work as a snow (3'lfflN inspector or who �r��d as a snow �spector. This page list
             all non DPW employees and is complete. This list was created byfiliC\l\-\'.rl.il!;ho examined t�
             ________ records to determine any person outside DPW who was paid for snow �inspection functions
              forthe year 2012.                                              P°1 �
                                                   do:.'t\.., \� /,;9..-9 /I�.                     ---::, . .
              5. Each person on BS City Stip 17 was paid __ per hour and this was cre�e.!l �y \ �-Q A�ho reviewed the                                 ,
              _____ payroll system. This list represents all persons who were non...flii6W employees whowefe paid for                                                                                                                                                                                                                                                   JJ:ci� I
              performing work as a snow �Spector or for training for such job for the t+me peried ef                 -to                   1J-/�9hJ ·                                                                                                                                                                                    �p�
              6. Each person on BS City Stip 17 would have worked th_� week of Dece1rrber 2�, lo;Q. ??? m would lrave Worked the                    •
              WiAter--etz�                                                     -W1'f1'-L�q"{f1,��uJ}\tC.J\. ld/r;;>..9/t<Jt,...Xix!�payjckk,
              7. BS City Stip 18 is ... a list that was c�!r.d bv?n.iiutl�g the                system and is a list of all persons who V          •
              performed work or training as a snow·��ctor fr:J�ates of---------to                          This lists th� pay they received                                                                                                                   -----t,
              and no persons are missing from this list for t��M'1na1crated by this paragraph.,                p�dcdL,oL/ I� //J                                                                                                                                                 ¥
              8. in order to determine every person who performed the function of snow �spector or trained for snow pJe.w. �
              inspector for the years of 2012 to December 2017, one must combine all the names listed on BS 2-11, 15-18. This is a
              complete list of all persons who performed such work and was paid by the Defendant.

      9. BS City Stip 19 is a list of all snow plow inspectors and back up inspectors for the year of                                                                                                                                                                                                                This list was
    � effective for the years of_,                             _

                             No � 0-tcL d-t> �u � �A�_ri-
                                                                                                                                                                                                                                                                                                                                               SJ Ex OO -- 08
                     Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 10 of 16
                                                                                                                    3
                                                                                                        -S��o� -.�0/f'
            10. BS            is a complete set 0�9�1ications received by the City of Springfield DPW department from 2.Q�
            d�� for the job of snow �lnspector.
            11. There are no other applications in our possession after diligent search therefor.
            12.




--------·------------------




       i
       I

       I
       I
      ':
  .
  '':




  .    I
       'I




                                                                   2



                                                                                                             SJ Ex OO -- 09
             Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 11 of 16

Sharon LeFeave

From:                            Lisa Brodeur-McGan <lbm@brodeurmcgan.com>
Sent:                            Friday, May 11, 2018 12:10 PM
To:                              'Sheehan, Kathleen'
Subject:                         confirming call on Williams


Thank you for calling on Williams. I understand from this conversation today that the payroll documents that were
attached to the interrogatories are not to be relied on to determine who did the work for the periods of time in
question. I also understand that you cannot advise me at this time who was performing this work. I also understand
and appreciate that you need time to figure this out. For this reason I cannot complete my depositions or really my
discovery on this critical issue. I have reiterated my request to settle as the time we have all spent on this is
substantially greater than the demand I made. I will await your response to resolution before we decide the next
step. Can we speak no later than Friday next week on this topic please?




                                                           1



                                                                                                      SJ Ex OO -- 10
                   Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 12 of 16

 Sharon LeFeave

 From:                                    Sheehan, Kathleen <ksheehan@springfieldcityhall.com>
 Sent:                                    Friday, June 29, 2018 4:24 PM
To:                                       Lisa Brodeur-McGan (lbm@brodeurmcgan.com)
 Cc:                                      'Sharon LeFeave' (slefeave@brodeurmcgan.com); Landry, Megan
 Subject:                                 Williams



   Hi Lisa, Over the past weeks, I have been again working with the DPW and payroll to try and obtain the information that
   you have requ��l�d..r�E,fl[.gJog,Jbe names of the snow inspectors, dates worked and wages paid from 2009-2017.
               �
'.tU,tfftii'ff@%i:f lftfi'1it1ifff61'ffi'ii"f1lfrflii:;;h�tiav:�'.fl�ble. I would like to meet with you to discuss why it is unable to be provided
 and to discuss what information I can provide to you relative to those issues. I will out of the office next week but if you
 or Sharon contact Megan Landry at my office, you can make an appointment for us to meet. I can go to your office but I
 think it would be best if you came here since the documents are all in this office.
 Thanks




                                                                          1



                                                                                                                                SJ Ex OO -- 11
             Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 13 of 16

Lisa Brodeur-McGan

From:                              Sheehan, Kathleen < ksheehan@springfieldcityhall.com>
Sent:                              Monday, July 09, 2018 11:27 AM
To:                                'Lisa Brodeur-McGan'
Subject:                           RE: Williams



Lisa, Sorry to hear about your back issues. Hope they are better now. I am available to meet Thurs or Friday of this week.
What would work for you?


From: Lisa Brodeur-McGan [mailto:lbm@brodeurmcgan.com]
Sent: Monday, July 02, 2018 11:37 AM
To: Sheehan, Kathleen
Subject: RE: Williams

kathy I have been out of the office for more than a weke with a serious back issue. I am working only a few hours today
and not going to make it through the day. what do you have for the end of the week


From: Sheehan, Kathleen [mailto:ksheehan@springfieldcityhall.com]
Sent: Friday, June 29, 2018 4:24 PM
To: Lisa Brodeur-McGan (lbm@brodeurmcgan.com)
Cc: 'Sharon LeFeave' (slefeave@brodeurmcgan.com); Landry, Megan
Subject: Williams

Hi Lisa, Over the past weeks, I have been again working with the DPW and payroll to try and obtain the information that
you have requested regarding the names of the snow inspectors, dates worked and wages paid from 2009-2017.
Unfortunately that information is not available. I would like to meet with you to discuss why it is unable to be provided
and to discuss what information I can provide to you relative to those issues. I will out of the office next week but if you
or Sharon contact Megan Landry at my office, you can make an appointment for us to meet. I can go to your office but I
think it would be best if you came here since the documents are all in this office.
Thanks




                                                              1



                                                                                                            SJ Ex OO -- 12
             Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 14 of 16

Sharon LeFeave

From:                              Sheehan, Kathleen < ksheehan@springfieldcityhall.com>
Sent:                              Thursday, July 12, 2018 12:20 PM
To:                                Lisa Brodeur-McGan (lbm@brodeurmcgan.com)
Cc:                                'Sharon LeFeave' (slefeave@brodeurmcgan.com)
Subject:                           Williams



Hi Lisa, Just following up on the email that I sent to you on Monday the 9th of July offering to meet with you to discuss
your request for the names, dates worked of the snow inspectors from 2009 - 20117. I am available on Friday the is"
and much of next week.
Just contact me at your convenience to work out a date/time.
Thanks




                                                              1



                                                                                                           SJ Ex OO -- 13
             Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 15 of 16

Sharon Lefeave

From:                             Sheehan, Kathleen < ksheehan@springfieldcityhall.com>
Sent:                             Monday, July 23, 2018 10:27 AM
To:                               Lisa Brodeur-McGan (lbm@brodeurmcgan.com)
Cc:                               Landry, Megan; 'Sharon LeFeave' (slefeave@brodeurmcgan.com)
Subject:                          Williams v City of Springfield



Lisa, Please be advised that in accordance with the local rules, I am contacting you to inform you that I will be filing a
motion for summary judgement on behalf of the defendant in the above captioned matter and I am available to consult
with you at your convenience to see if we can limit the areas of disagreement.




                                                             1


                                                                                                          SJ Ex OO -- 14
             Case 3:16-cv-30179-KAR Document 41-33 Filed 01/09/19 Page 16 of 16

Sharon Lef eave

From:                              Sheehan, Kathleen < ksheehan@springfieldcityhall.com >
Sent:                              Monday, July 30, 2018 11:38 AM
To:                                Lisa Brodeur-McGan (lbm@brodeurmcgan.com)
Cc:                                'Sharon LeFeave' (slefeave@brodeurmcgan.com); Landry, Megan
Subject:                           Williams v. City



Hi Lisa, Hope you had a good vacation.
I am available this week to discuss the discovery disputes that have arisen as well as the MSJ that the City expects to file
so that we may limit any potential areas of dispute. Could you give me a couple to days/times that you are available to
discuss? thanks




                                                              1



                                                                                                             SJ Ex OO -- 15
